Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 11-13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US PG Pub 20190304210).

Regarding claim 1, Jordan teaches A method for collecting vehicle-related data (Jordan: Abstract “real-time data acquisition and recording data sharing system”), comprising: 
obtaining navigation streaming video data related to a vehicle operation and vehicle operation information(Jordan: Para 15 “Data may include, but is not limited to, … global positioning system (GPS) data and/or geographic information system (GIS) data such as position, speed, and altitude, internally generated information such as the regulatory speed limit for an asset given its current position, video and image information from cameras located at various locations in, on or in the vicinity of the asset …, and data derived from a combination from any of the above including, but not limited to, additional data, video, and audio analysis and analytics”), from a first terminal handling vehicle operation information (Jordan: Fig. 1 element 120; Fig. 2 ;
	encoding in real time the navigation streaming video data, which is received from the first terminal via a wired or wireless network(Jordan: Para 16 “a data recorder 154, 254 that is installed on a vehicle or mobile asset 148, 248 and communicates with any number of various information sources through any combination of onboard wired and/or wireless data links 170, 270”), by an encoder (Jordan: Para 18 “Data recorder 154, 254 gathers data or information from a wide variety of sources, which can vary widely based on the asset's configuration, through onboard data links 170, 270. The data encoder 122, 222 encodes at least a minimum set of data that is typically defined by a regulatory agency.”); and 
	synchronizing and storing the real-time encoded navigation streaming video data and the vehicle operation information based on time information (Jordan: Para 15 “Data may include, but is not limited to, analog and frequency parameters such as speed, pressure, temperature, current, voltage, and acceleration which originate from the asset and/or nearby assets, Boolean data such as switch positions, actuator position, warning light illumination, and actuator commands, global positioning system (GPS) data and/or geographic information system (GIS) data such as position, speed, and altitude, internally generated information such as the regulatory speed limit for an asset given its current position, video and image information from cameras located at various locations in, on or in the vicinity of the asset, audio information from microphones located at various locations in, on or in vicinity of the asset, information about the operational plan for the asset that is sent to the asset from a data center such as route, schedule, and cargo manifest information, information about the environmental conditions, including current and forecasted weather conditions, of the area in which the asset is currently operating in or is planned to operate in, asset control status and operational data generated by systems such as positive train control (PTC) in locomotives, and data derived from a combination from any of the above including, but not limited to, additional data, video, and audio analysis and analytics”; Para 18 “The data encoder 122, 222 compresses or encodes the data and time synchronizes the data in order to facilitate efficient real-time transmission and replication to a remote data repository 130, 230. The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250”; i.e. the data can be any combination which includes the navigation streaming video data and the vehicle operation information). 

	Regarding claim 2, Jordan teaches the method of claim 1, further comprising obtaining image data of the vehicle's surroundings from a second terminal capturing the vehicle's surroundings (Jordan: Para 18 “The cameras 116, 216, or image measuring devices and/or video measuring devices, include, but are not limited to, 360 degrees cameras, fixed cameras, narrow view cameras, wide view cameras, 360 degrees fisheye view cameras, and/or other cameras inside and outside the asset 148”), 
	wherein the storing comprises synchronizing and storing the streaming video data, the vehicle operation information, and the image data of the vehicle's surroundings based on time information (Jordan: Para 18 “The data encoder 122, 222 compresses or encodes the data and time synchronizes the data in order to facilitate efficient real-time transmission and replication to a remote data repository 130, 230. The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250”; Para 11 “A real-time data acquisition and recording data sharing system works in conjunction with a real-time data acquisition and recording system and a viewer which provides real-time, or near real-time, access to a wide range of data, such as event and operational data, video data, and audio data, of a high value asset, such as a locomotive for example, to remotely located users such as asset owners, operators and investigators”; Para 15 “Data may include, but is not limited to, analog and frequency parameters such as speed, pressure, temperature, current, voltage, and acceleration which originate from the asset and/or nearby assets, Boolean data such as switch positions, actuator position, warning light illumination, and actuator commands, global positioning system (GPS) data video and image information from cameras located at various locations in, on or in the vicinity of the asset, audio information from microphones located at various locations in, on or in vicinity of the asset, information about the operational plan for the asset that is sent to the asset from a data center such as route, schedule, and cargo manifest information, information about the environmental conditions, including current and forecasted weather conditions, of the area in which the asset is currently operating in or is planned to operate in, asset control status and operational data generated by systems such as positive train control (PTC) in locomotives, and data derived from a combination from any of the above including, but not limited to, additional data, video, and audio analysis and analytics”).

	Regarding claim 3, Jordan teaches the method of claim 2, further comprising transmitting the real-time encoded navigation streaming video data, the vehicle operation information, and the image data of the vehicle's surroundings in real time to a third terminal external to the vehicle (Jordan: Para 18 “The data encoder 122, 222 compresses or encodes the data and time synchronizes the data in order to facilitate efficient real-time transmission and replication to a remote data repository 130, 230. The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250”).

claim 6, Jordan teaches the method of claim 3, wherein the synchronizing and storing of the navigation streaming video data, the vehicle operation information, and the image data of the vehicle's surroundings based on time information comprises: 
	partially storing the real-time encoded navigation streaming data, the vehicle operation information, and the image data of the vehicle's surroundings in a queue (Jordan: Para 18 “The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250.”); 
	relaying the real-time encoded navigation streaming video data, the vehicle operation information, and the image data of the vehicle's surroundings to the third terminal (Jordan: Para 18 “The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250.”); and 
	switching the operation mode between a relay mode and a recording mode (Jordan: Para 21 “data recorder 154, 254 continuously and autonomously replicates data to the remote data repository 130, 230. The replication process has two modes, a real-time mode and a near real-time mode.”), the relay mode being a mode in which the real-time encoded navigation streaming data, the vehicle operation information, and the image data of the vehicle's surroundings are relayed to the third terminal based on status reports periodically received from the third terminal (Jordan: Para 21” In near real-time mode, the data is replicated to the remote data repository 130, 230 every five minutes”), and the recording mode being a mode in which the real-time encoded navigation streaming data, the vehicle operation information, and the image data of the vehicle's surroundings are stored in local storage (Jordan: Para 21 “In real-time mode, the data is replicated to the remote data repository 130, 230 every second”; Para 23 “When the data recorder 154, 254 is in real-time mode, the onboard data manager 120, 220 attempts to continuously empty its queue to the remote data manager 132, 232, storing the data to the crash hardened memory module 118, 218, and optionally to the non-crash hardened removable storage device 219 of FIG. 2, and sending the data to the remote data manager 132, 232 simultaneously”).

	Regarding claim 7, Jordan teaches The method of claim 6, wherein the switching of the operation mode comprises switching the operation mode such that the real-time encoded navigation streaming data, the vehicle operation information, and the image data of the vehicle's surroundings, which are buffered in a queue with respect to a non-response point after which there is no status report from the third terminal, are stored in the local storage (Jordan: Para 20 “In near real-time mode, the onboard data manager 120, 220 stores the encoded data received from the data encoder 122, 222 and any event information in the crash hardened memory module 118, 218 and in the queueing repository 158, 258”; Para 22 “When transitioning from near real-time mode to real-time mode, all data not yet replicated to the remote data repository 130, 230 is replicated and stored in the remote data repository 130, 230 and then live replication is initiated. The transition between near real-time mode and real-time mode typically occurs in less than five seconds. After a predetermined amount of time has passed since the event or incident, a predetermined amount of time of inactivity, or when the user 152, 252 no longer desires real-time information from the asset 148, 248, the data recorder 154, 254 reverts to near real-time mode”; .

	Regarding claim 9, Jordan teaches the method of claim 1, wherein the first terminal comprises a navigation terminal (Jordan: Fig. 1 element 114; Fig. 2 element 214), and the second terminal comprises a black box terminal (Jordan: Fig. 1 element 118; Fig. 2 element 218; i.e. the crash hardened memory module 118, 218 are core of the black box while the whole data recorder 154, 254 act as the terminal for processing, transferring and storing of data). 

As per claim 11, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 1 and therefore is rejected on the same basis. Jordan further teaches an encoder (Jordan: Para 18 “the data encoder 122, 222 receives data from a wide variety of asset 148, 248 sources and data center 150, 250 sources”), a controller (Jordan: Para 18 “The data encoder 122, 222 compresses or encodes the data and time synchronizes the data in order to facilitate efficient real-time transmission and replication to a remote data repository 130, 230”), and local storage (Jordan: Para 18 “The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250”) configured to perform the claimed function.
claim 12, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 13, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 16, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 17, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

	Regarding claim 20, Jordan teaches a system for collecting vehicle-related data, comprising:
	 a vehicle-related data collecting apparatus that obtains navigation streaming video data related to a vehicle operation and vehicle operation information from a first terminal handling vehicle operation information, encodes in real time the navigation streaming video data, which is received from the first terminal, and synchronizes the real-time encoded navigation streaming video data and vehicle operation information based on time information and transmits the same to a third terminal external to the vehicle (Jordan: Para 18 “Data recorder 154, 254 gathers data or information from a wide variety of sources, which can vary widely based on the asset's configuration, through onboard data links 170, 270. The data encoder 122, 222 encodes at least a minimum set of data that is typically defined by a regulatory ; and 
a third terminal that receives the real-time encoded navigation streaming video data and the vehicle operation information from the vehicle-related data collecting apparatus and stores the same (Jordan: Para 20 “After five minutes of encoded data has accumulated in the queuing repository 158, 258, the onboard data manager 120, 220 stores the five minutes of encoded data to the remote data repository 130, 230 via the remote data manager 132, 232 in the data center .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 10, 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US PG Pub 20190304210) in view of Yousefi (US PG Pub 20120109447).

In regards to claim 4, Jordan teaches method of claim 3, wherein the transmitting of the real-time encoded navigation streaming video data, the vehicle operation information, and the image data of the vehicle's surroundings in real time to the third terminal comprises:
	transmitting the real-time encoded navigation streaming video data and the image data of the vehicle's surroundings with the adjusted resolutions to the third terminal (Jordan: Para 18 “The data encoder 122, 222 transmits the encoded data to the onboard data manager 120, 220 which then saves the encoded data in the crash hardened memory module 118, 218 and the queuing repository 158, 258 for replication to the remote data repository 130, 230 via a remote data manager 132, 232 located in the data center 150, 250.”). 
obtaining image output condition information which is related to the real-time encoded navigation streaming video data and the image data of the vehicle's surroundings; and
	adjusting the resolution of the real-time encoded navigation streaming video data and the resolution of the image data of the vehicle's surroundings based on the obtained image output condition information.
However, in the same field of endeavor, Yousefi teaches obtaining image output condition information which is related to the real-time encoded navigation streaming video data and the image data of the vehicle's surroundings (Yousefi: Para 558 “In response to a request for playback of a high-resolution audio-video file, the graphics engine of client #1 generates a graphics input that is transmitted via the network fabric 1646 to a processing module and/or central processing unit (CPU) performing a multimedia function. The processing module interprets the graphics input as a request for playback of the high-resolution audio-video file and retrieves the file from memory 1652 and/or from the mobile device 1678 (or other remote device) via the communication interface 1654”).
adjusting the resolution of the real-time encoded navigation streaming video data and the resolution of the image data of the vehicle's surroundings based on the obtained image output condition information (Yousefi: Para 562 “If there is only one client requesting playback of the high-resolution video content the method continues by decoding the high-resolution video content to produce decoded video content 1688”; Para 536 “If not, the method continues by encoding 1692 and compressing the decoded video content to produce a lower resolution video file 1694” Para 559 “The audio-video encoding module 1670 performs one or more of the video functions (e.g., video scaling, video compression, format conversion, etc.) discussed with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for collecting vehicle-related data of Jordan with the feature of obtaining image output condition information which is related to the real-time encoded navigation streaming video data and the image data of the vehicle's surroundings and adjusting the resolution of the real-time encoded navigation streaming video data and the resolution of the image data of the vehicle's surroundings based on the obtained image output condition information disclosed by Yousefi. One would be motivated to do so for the benefit of determining the requested resolution and adjusting the resolution to minimize the size of data and improve speed of transfer of data.

	In regards to claim 5, the combination of Jordan and Yousefi teaches the method of claim 4, and Yousefi further teaches the adjusting resolution of the real-time encoded navigation streaming video data and the resolution of the image data of the vehicle's surroundings based on the obtained image output condition information comprises determining the resolution of the real-time encoded navigation streaming video data and the resolution of the image data of the vehicle's surroundings in a way as to keep the bandwidth for data transmission to the third terminal to a minimum, while maintaining a first reference resolution for the navigation streaming video data encoded in real time by the encoder and a second reference resolution for the image data of the vehicle's surroundings in the image output conditions(Yousefi: Para 562 “If there is only one client requesting playback of the high-resolution video content the method continues by decoding the high-resolution video content to produce decoded video content 1688”; Para 563 “If not, the method continues by encoding 1692 The particular encoding and compression (and other processing) may be based on audio/video processing capabilities of the client, display size, display resolution, available bandwidth of the network fabric, etc. For example, the conversion of the high-resolution video content to a lower resolution video content may include converting a HD file to an SD file, scaling the SD file, and compressing the scaled SD file. The method continues by packetizing and segmenting the video file and sending the packets via the network fabric to the client 1696”; i.e. HD file and SD file indicate the reference resolutions which can be share by both videos and images because the resolutions are classified and based off of pixel density). 

In regards to claim 10, the combination of Jordan and Yousefi teaches the method of claim 1, and Yousefi further teaches obtaining assistance image data related to vehicle parking from an image sensor(Yousefi: Para 346 “In addition to recording data during vehicle operation, the system may be enabled to record proximity video data when the vehicle is in a parking lot and/or when the vehicle is not in operation”; Para 602 “the video data may correspond to video captured by rear cameras of a vehicle, where the video data is used for parking assistance”) while Jordan teaches the navigation streaming video data, the vehicle operation information, the image data of the vehicle's surroundings, and the assistance image data are synchronized and stored based on time information (Jordan: Para 15 “Data may include, but is not limited to, analog and frequency parameters such as speed, pressure, temperature, current, voltage, and acceleration which originate from the asset and/or nearby assets, Boolean data such as switch positions, actuator position, warning light illumination, and actuator commands, global positioning system (GPS) data and/or geographic information system (GIS) data such as position, speed, and altitude, internally generated information such as the regulatory speed limit for an asset given its current position, video and image information from cameras located at various locations in, on or in the vicinity of the asset, audio information from microphones located at various locations in, on or in vicinity of the asset, information about the operational plan for the asset that is sent to the asset from a data center such as route, schedule, and cargo manifest information, information about the environmental conditions, including current and forecasted weather conditions, of the area in which the asset is currently operating in or is planned to operate in, asset control status and operational data generated by systems such as positive train control (PTC) in locomotives, and data derived from a combination from any of the above including, but not limited to, additional data, video, and audio analysis and analytics”; Para 18 “The data encoder 122, 222 compresses or encodes the data and time synchronizes the data in order to facilitate efficient real-time transmission and replication to a remote data repository 130, 230.”).

As per claim 14, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 15, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 19, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US PG Pub 20190304210) in view of POGORELIK (US PG Pub 20180346144).
	
In regards to claim 8, Jordan teaches the method of claim 6.
	Yet Jordan do not teach the switching of the operation mode comprises: 
periodically receiving status reports from the third terminal;
calculating the average time it takes to receive a report by measuring the time of receipt of a report from the third terminal;
determining whether a recording failure has occurred or not by comparing the time it takes to receive a status report from the third terminal to a threshold time; and
switching to the relay mode or the recording mode based on the result of determination, wherein the determination of whether a failure has occurred is based on a status report delay which is measured by taking into account either one or both of the measured average time to receive a report and the maximum buffer time.
	However, in the same field of endeavor, POGORELIK teaches the switching of the operation mode comprises: 
	periodically receiving status reports from the third terminal (POGORELIK: Para 20 “As long each DWRD 120 continues to receive the data broadcast from the main black box device 111 on a periodic basis, the DWRD 120 can continue to function in a normal operation mode and continue to store updated transport data using the normal operation circuit 310”); 
	calculating the average time it takes to receive a report by measuring the time of receipt of a report from the third terminal(POGORELIK: Para 20 “The watchdog timer 322 ; 
	determining whether a recording failure has occurred or not by comparing the time it takes to receive a status report from the third terminal to a threshold time (POGORELIK: Para 20 “DWRD 120 fails to receive the data broadcast from the main black box device 111 at an expected time or interval, the DWRD 120 can transition to a crash operation mode implemented by the crash backup circuit 320 shown in FIG. 3”); and 
switching to the relay mode or the recording mode based on the result of determination, wherein the determination of whether a failure has occurred is based on a status report delay which is measured by taking into account either one or both of the measured average time to receive a report and the maximum buffer time (POGORELIK: Para 19 “As long each DWRD 120 continues to receive the data broadcast from the main black box device 111 on a periodic basis, the DWRD 120 can continue to function in a normal operation mode and continue to store updated transport data using the normal operation circuit 310, as shown in FIG. 3”; Para 20 “Once a DWRD 120 fails to receive the data broadcast from the main black box device 111 at an expected time or interval, the DWRD 120 can transition to a crash operation mode implemented by the crash backup circuit 320 shown in FIG. 3.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for collecting vehicle-related data of Jordan with the feature of periodically receiving status reports from the third terminal; calculating the average time it takes to receive a report by measuring the time of receipt of a report from the third terminal; determining whether a recording failure has occurred or not by comparing the time it takes to receive a status report from the third terminal to a threshold time; and switching to the relay mode or the recording most recent set of recorded transport data will be retained in the non-volatile memory 326 of the DWRD 120” (POGORELIK: Para 20).

As per claim 18, it recites apparatus for collecting vehicle-related data having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/W.Y./            Examiner, Art Unit 3668                                                                                                                                                                                            

/JAMES J LEE/            Supervisory Patent Examiner, Art Unit 3668